UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6264


MICHAEL MCNEILL,

                   Plaintiff - Appellant,

             v.

FRANK STAMPER,

                   Defendant – Appellee,

             and

SERGEANT KINNEY;      ATLANTIC    DIAGNOSTIC   OF   DURHAM;   NC   DOC
DIRECTOR,

                   Defendants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00162-GCM)


Submitted:    April 16, 2009                   Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se.  Elizabeth Pharr McCullough,
Kelly Elizabeth Street, YOUNG, MOORE & HENDERSON, PA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    McNeill   appeals     the   district    court’s    order

denying his motion for reconsideration of the court’s previous

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the    record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      McNeill v. Stamper, No. 3:08-cv-00162-GCM (W.D.N.C. Feb.

3, 2009).      We deny McNeill’s motion for appointment of counsel.

We   dispense    with   oral   argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2